Citation Nr: 0521226	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  97-23 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an orthopedic 
disability of the left knee, ankles, and fingers, claimed as 
degenerative arthritis.

2.  Entitlement to an initial compensable rating from August 
1, 1996 to July 6, 2004, and in excess of 10 percent from 
July 7, 2004, for the service-connected degenerative joint 
disease of the left wrist, with carpal tunnel syndrome (CTS) 
with median motor neuropathy of the third, fourth and fifth 
fingers on both palmar and dorsal sides.

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected impingement syndrome of the left 
shoulder, status post acromioplasties times two.  


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service for 20 consecutive years from 
July 1976 to July 1996.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision by the RO which, 
inter alia, denied service connection for degenerative 
arthritis of the left knee, ankles, and fingers.  The April 
1997 rating decision also granted service connection for 
degenerative joint disease of the left wrist with left CTS, 
and service connection for impingement syndrome of the left 
shoulder, status post acromioplasty times two.  
Noncompensable ratings were assigned to both of these 
service-connected disabilities, effective from August 1, 
1996, the day after separation from service.  The veteran 
disagreed with the denial of service connection for 
degenerative arthritis of the left knee, ankles, and fingers, 
and also disagreed with the initial noncompensable ratings 
assigned for the service-connected degenerative joint disease 
of the left wrist with CTS and the service-connected 
impingement syndrome of the left shoulder.  

In an August 1998 rating decision, the initial noncompensable 
rating for the service-connected impingement syndrome of the 
left shoulder status post acromioplasty times two, was 
increased to 10 percent, effective from August 1, 1996, the 
effective date of service connection.  In an April 2005 
rating decision, the noncompensable rating for the service-
connected degenerative joint disease of the left wrist with 
CTS with median motor neuropathy of the third, fourth and 
fifth fingers on both palmar and dorsal sides was increased 
to 10 percent, effective from July 7, 2004.  As these 
increased awards are not a complete grant of benefits, the 
issues remain in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The case was first remanded to the RO in October 1999 for 
additional development of the record.  Additional development 
was completed, a supplemental statement of the case was 
issued in May 2001, and the case was returned to the Board.  

In an October 2002 memorandum, the Board determined that 
additional development was necessary before a decision on the 
merits could be reached.  However, before substantial 
development was undertaken by the Board, the case was 
remanded to the RO, via the Appeals Management Center (AMC) 
in August 2003.  A supplemental statement of the case was 
issued in April 2005 and the case was returned to the Board.  

The issue of entitlement to an initial compensable rating 
from August 1, 1996 to July 6, 2004, and in excess of 10 
percent from July 7, 2004, for the service-connected 
degenerative joint disease of the left wrist, with CTS with 
median motor neuropathy of the third, fourth and fifth 
fingers on both palmar and dorsal sides, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's current left knee chondromalacia patella is 
shown as likely as not to have had its onset during service.  

2.  The competent and probative evidence of record does not 
establish that the veteran has a current disability of the 
ankles or fingers, claimed as degenerative arthritis, that 
had its onset during service, or is otherwise related to 
service.  

3.  The service-connected impingement syndrome of the left 
shoulder, status post acromioplasty times two, is manifested 
by subjective complaints of pain, weakness, stiffness and 
fatigue; but neither limitation of motion of the arm to 
shoulder level, ankylosis, nonunion of the clavicle or 
scapula with loose movement, nor dislocation of the shoulder 
have ever been shown.




CONCLUSIONS OF LAW

1.  Chondromalacia patella of the left knee was incurred in 
military service.  38 U.S.C.A. §§ 1110, 1113, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The veteran is not shown to have a disability manifested 
by arthritis of the ankles or fingers due to disease or 
injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).  

3.  The criteria for an increased disability rating in excess 
of 10 percent for the service-connected recurrent dislocation 
of the right shoulder with arthritis and impingement 
syndrome, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5010, 5201, 5202, 
5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claims on appeal 
decided herein, the Board finds that compliance with the VCAA 
has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters sent to the veteran in September 
2002, April 2004 and June 2004 informed him that to establish 
entitlement to higher initial ratings for his service-
connected disabilities, the veteran must show that these 
disabilities have gotten worse.  The letters also informed 
the veteran that to establish entitlement to service 
connection, the evidence must show that the veteran has a 
current disability that is etiologically related to service.  
Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The 
aforementioned "duty-to-assist letters" advised the veteran 
that the RO would make reasonable efforts to obtain evidence 
such as medical records, employment records, or records from 
other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The aforementioned duty-to-
assist letters requested that the veteran provide an 
Authorization and Consent to Release Information form (VA 
Form 21-4142) (release form) for each private physician who 
had treated him for his claimed conditions.  He was also 
advised to provide the name of the person, agency, or company 
who has any relevant records and to provide a release form 
for each identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In the June 2004 letter, the veteran was 
specifically requested to send any evidence in his possession 
that pertained to his claims.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.


II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from active 
service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  It is essential that there be a current disability 
in order to establish service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); see Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

A.  Left Knee

Having reviewed the evidence of record, the Board concludes 
that service connection is warranted for chondromalacia 
patella of the left knee.  A review of the veteran's service 
medical records reflects that the veteran was treated for 
complaints of knee pain during service.  For example, in 
August 1994, the veteran complained of bilateral knee pain.  
A March 1996 record notes that the veteran presented with 
left knee pain, with a more frequent popping sensation and 
occasional locking up of the knee.  

The veteran filed his claim for service connection for, inter 
alia, left knee arthritis immediately following discharge 
from service, and the evidence shows that he has complained 
of left knee pain since that time.  

VA examination in October 1996 noted a diagnosis of mild 
patellofemoral syndrome of the right knee, but did not offer 
a diagnosis regarding the left knee.  A review of the 
examination report seems to suggest that only the right knee, 
and not the left knee was examined.  

At a May 2001 VA examination, the left knee was examined.  
The veteran complained of pain and burning behind the knee 
cap associated with occasional swelling, difficulty with 
walking, and pain when he attempted to go up and down stairs.  
The impression was knee symptoms compatible to chondromalacia 
patellae.  There was no evidence of degenerative joint 
disease or arthritis, with regard to the knee. 

The veteran was afforded another VA examination in July 2004.  
The examiner noted that the veteran complained of some pain 
along the inferior portion of the patella deep down.  The 
veteran also reported popping and throbbing, and some locking 
up in flexion, but no giving way.  Examination of the left 
knee revealed some mild tenderness to palpation in the 
inferior portion of the patella, but no joint line pain.  X-
rays did not reveal evidence of arthritis.  The impression 
was likely patellofemoral symptoms, possibly with some 
chondromalacia.  The examiner opined that the onset of such 
was at least as likely as not in service.  

An April 2005 magnetic resonance imaging (MRI) of the left 
knee was essentially negative, and the examiner opined that 
since there was no evidence of arthritis, the left knee 
condition was less likely than not service related.  

In sum, the service medical records reveal that the veteran 
complained of left knee pain in service.  Post-service 
medical records show continuity of symptomatology following 
service, and the evidence is in relative equipoise as to 
whether it is at least as likely as not that the veteran's 
currently diagnosed chondromalacia patella had its onset 
during service.  As such, service connection is warranted for 
chondromalacia patella.  The only evidence to the contrary is 
an opinion from the MRI examiner, who opined that the left 
knee condition was less likely than not service-related, 
since there was no evidence of arthritis.  

Nonetheless, after a review of the evidence of record, the 
Board finds that the evidence for and against service 
connection for left knee chondromalacia patella is in 
equipoise; that is, the evidence demonstrating that the 
veteran's chondromalacia patella had its onset in service is 
equally weighted against the evidence demonstrating other 
etiology.  The evidence in support of the veteran's claim 
includes a July 2004 opinion of a VA examiner.  Weighing 
against the veteran's claim is an opinion from the April 2005 
MRI examiner.  Therefore, resolving reasonable doubt in the 
veteran's favor, the Board finds that service connection is 
warranted for the veteran's left knee chondromalacia patella.  
38 C.F.R. §§ 3.102 (2004).

B.  Claimed Arthritis of the Ankles and Fingers

With regard to the claim of service connection for 
degenerative joint disease of the ankles, the evidence of 
record does not show that the veteran has a diagnosed ankle 
condition.  The service medical records show that the veteran 
complained of bilateral ankle pain, claimed as arthritic 
pain, but the current medical evidence of record, including 
more recent x-ray studies, does not indicate a diagnosis of 
arthritis.  Moreover, there is no diagnosed ankle condition.  
More specifically, the October 1996 VA examiner noted that 
the ankles were within normal limits, with no swelling, 
effusion, redness or tenderness.  Range of motion was full.  

A February 1997 treatment record notes the veteran's 
complaints of right ankle pain for four days.  The impression 
was right ankle pain.  

The May 2001 VA examiner noted that there was no evidence of 
arthritic findings found in the left ankle.  On examination, 
the left ankle was tender on the anterior aspect, but there 
was no swelling, deformity or crepitance and otherwise full 
range of motion.  

At the July 2004 VA examination, the veteran described the 
ankle pain as more in the muscle, with a feeling of numbness 
in the ankle.  There was no swelling around the ankle, just 
diffuse pain in the muscle posteriorly.  Otherwise, the left 
ankle was neurovascularly intact.  X-rays did not show 
degenerative changes in the ankle.  The assessment was pain 
around the muscle.  The examiner opined that it could be a 
very mild Achilles tendinopathy, but he could not explain 
nerve pain without an EMG.  Nonetheless, the examiner opined 
that it was unlikely to have had onset in the service.  

Moreover, the veteran's complaints of arthritis of the hands, 
and various diagnoses of degenerative joint disease of the 
hands, are not supported by objective x-ray evidence.  In 
sum, the record contains no objective medical evidence of 
arthritis of the hands or ankles.  

Based on the foregoing, the Board finds that the evidence 
indicates that the veteran has consistently complained of 
having ankle and hand/finger pain since service; however, he 
has not been diagnosed or otherwise shown to have an actual 
ankle or hand disability.  Instead, his ankle and hand/finger 
complaints have been characterized mainly by pain and 
weakness.  

While the veteran was seen with varying complaints of ankle 
pain during service, he has not been shown to have any 
current objective findings of a right or left ankle 
disability.  The veteran has also not been shown to have a 
disability of the hands/fingers.  Moreover, there are several 
references in the claims file indicating that MRI and x-ray 
films do not show objective evidence of a current ankle or 
hand arthritis.  Indeed, at the time of his separation from 
service, his ankle complaints were noted, but there has never 
been a diagnosed ankle disability associated with those 
complaints of pain.  

It is well-established that a symptom such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted, unless there is 
a medical nexus linking the veteran's pain to an incident in 
service.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Specifically, such a "pain alone" claim 
must fail when there is no sufficient factual showing that 
the pain derived from an in-service disease or injury.  Such 
pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  In order for a veteran to 
qualify for service connection under applicable statutes, it 
must be shown that he has a disability and that the 
disability has resulted from a disease or injury from service 
or from a service-connected disability.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.

"Arthralgia" is defined as pain in a joint.  DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated in Clyburn v West, 12 Vet. App. 296, 301 (1999), 
that continued complaints of pain after service do not 
suffice to establish a medical nexus, where the issue at hand 
is of etiology, and requires medical opinion evidence.  Pain 
cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez.  Such a "pain 
alone" claim must fail when there is no sufficient factual 
showing that the pain derives from an in-service disease or 
injury.  Id.

The Board is mindful of the veteran's sincere belief that the 
right and left ankle pain and pain in the hands/fingers 
entitle him to grants of service connection.  Nonetheless, 
the veteran was not shown to have an actual ankle or hand 
problem other than his subjective complaints of pain (and the 
already service-connected CTS of the left wrist).  As such, 
absent evidence of an actual right and/or left ankle 
disability and/or a disability of the fingers, that is 
etiologically related to an injury or disease in service, the 
veteran's claims for service connection for a bilateral ankle 
disability and a disability involving the fingers are not 
supported by competent medical evidence.  A claim for service 
connection requires medical evidence showing that the veteran 
currently has the claimed disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  The record contains no 
medical evidence that the veteran has an objective ankle 
disability and/or disability of the fingers.  The VA examiner 
in July 2004 did not relate the veteran's complaints of right 
and left ankle pain and pain in the hands/fingers to an 
actual disability.  The veteran's ankles and fingers did not 
exhibit swelling or neurovascular abnormality.  Moreover, the 
examiner opined that the veteran's complaints of ankle pain 
were not likely service-related.  

To the extent that the veteran contends that he has a 
bilateral ankle disability and a disability involving the 
fingers that are etiologically related to service, it is well 
established that a person without medical training, such as 
the veteran, is not competent to provide evidence on medical 
matters such as diagnosis or etiology of a claimed condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (19920; 
see also 38 C.F.R. § 3.159(a) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The Board notes that the veteran's complaints of pain and 
numbness of the fingers of the left hand have been attributed 
to the service-connected CTS of the left wrist, and the 
rating for that disability incorporates this pain and 
numbness.  

In sum, the record in this case does not show that the 
veteran has a current right or left ankle disability or a 
current disability of the fingers (other than left hand 
finger pain and numbness which has already been incorporated 
into the rating for the service-connected CTS) as the result 
of service or a service-connected disability for which 
service connection is warranted.  

The Board finds that a preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for a bilateral ankle disability and a disability 
of the fingers, claimed as arthritis.  As such, the 
provisions of 38 U.S.C.A. § 5107(b) regarding the benefit of 
the doubt do not apply.  The veteran's claims for service 
connection for a bilateral ankle disability and claimed 
arthritis of the fingers are denied.  


III.  Increased Rating-Left Shoulder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Under 38 C.F.R. § 4.31 (2004), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2004), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45 (2004).

Finally, where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, as is the case 
here, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).

Historically, service connection for impingement syndrome of 
the left shoulder, status post acromioplasty times two was 
granted by the RO in an April 1997 rating decision.  A 
noncompensable rating was assigned, and the veteran disagreed 
with that rating.  

The veteran was examined by VA in October 1996, but there are 
no findings relating to the veteran's left shoulder.  A 
history of thoracic outlet syndrome was noted.  

The veteran was afforded a VA examination specific to the 
left shoulder in August 1997.  The examiner noted the 
veteran's history of an April 1992 arthroscopic shoulder 
decompression, and a 1993 open procedure with resection of 
the undersurface of the acromion as well as the undersurface 
of the AC joint.  Since that time, the veteran has continued 
to have some persistence in terms of pain, but it was not as 
severe as it was previously.  The veteran reported morning 
stiffness, difficulty with achiness and popping and clicking 
first thing in the morning.  The veteran found some 
improvement with a hot shower.  The veteran reported 
limitation in use of the shoulder and avoidance of heavy 
lifting.  Physical examination revealed mild prominence 
involving the left AC joint as compared to the right.  There 
was also some prominence involving the left anterior portion 
of the deltoid as compared to the right.  There was no 
swelling there, and no audible or palpable crepitance.  The 
veteran could forward flex to 130 degrees, abduct to 130 
degrees, and had full external and internal range of motion.  
He had abduction weakness graded 4/5 of the left upper 
extremity as compared to the right.  Otherwise, there were no 
other abnormalities found.  Radiographs of the left shoulder 
revealed that the glenohumeral joint was within normal limits 
and the AC joint showed some mild degenerative changes only.  
The joint itself was still intact.  The impression was 
persistent left shoulder pain attributed to a history of 
impingement, now with some residual symptoms more referable 
to chronic bursitis/tendonitis involving the left rotator 
cuff by clinical examination and history.  The examiner 
concluded that with continued use of the extremity, 
especially in performing overhead type activity, his symptoms 
would be exacerbated or made worse, and lifting above 
shoulder level would potentially give him trouble.  

In an August 1998 rating decision, the noncompensable rating 
was increased to 10 percent for the service-connected 
impingement syndrome of the left shoulder, status post 
acromioplasty times two.  The increase was made effective 
from August 1, 1996, the effective date of service 
connection.  

At the May 2001 VA examination, some prominence was noted 
involving the left AC joint superiorly.  The veteran 
demonstrated full active and passive range of motion of the 
left shoulder.  There was mild crepitus.  There was no 
significant weakness with forceful external rotation of the 
shoulder.  The veteran did complain of pain and tightness on 
passive and active range of motion.  There was no atrophy 
involving the shoulder girdle.  The examiner concluded that 
the veteran was status post arthroscopic as well as open 
decompression of the left shoulder with some residual 
complaints of pain and discomfort related to some irritation 
of the AC joint.  Radiographs did not confirm significant 
arthritis.  

At the July 2004 VA examination, the veteran reported flare-
ups of his left shoulder pain one to two times per week, 
where he is unable to move his shoulder.  The veteran 
reported stiffness most mornings, relieved with a hot shower.  
On examination, the veteran could flex the left shoulder to 
170 degrees, externally rotate a little bit less than the 
opposite side to 45 degrees, about 20 degrees shy of the 
right, and could internally rotate up to L1, similar to the 
other side.  He had 5/5 strength in biceps, triceps, anterior 
and posterior deltoid and rotator cuff musculature.  The 
veteran had positive Hawkins significant, negative Neer sign; 
no crepitus with passive range of motion.  X-ray showed a 
normal joint without any arthritis and no superior elevation 
of the humeral head.  The examiner noted that the veteran did 
not have a rotator cuff tear and no arthritis in the 
shoulder.  The examiner opined that the veteran most likely 
had a residual impingement syndrome even after the 
acromioplasty.  

It has been determined that the veteran is right hand 
dominant.  The veteran's service-connected impingement 
syndrome of the left (minor) shoulder, status post 
acromioplasties times two is currently rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5203, impairment of the 
clavicle or scapula.  

Under Diagnostic Code 5203, a 10 percent rating is warranted 
for malunion of the clavicle or scapula.  A 20 percent rating 
is warranted for dislocation of the clavicle or scapula, or 
nonunion of the clavicle or scapula with loose movement.  Or, 
the disability can be rated on impairment of function of the 
contiguous joint.  Twenty percent is the maximum schedular 
rating assigned under this diagnostic code.  The assigned 
percentages are the same for the major and minor extremities.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2004).

Under Diagnostic Code 5203, the veteran's service-connected 
disability of the left shoulder does not meet the criteria 
for a 20 percent rating.  Specifically, neither dislocation 
nor nonunion of the clavicle or scapula has ever been shown.  

The Board has also considered other diagnostic codes 
pertaining to ratings for the arm and shoulder.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201 contemplates limitation of 
motion.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2004), a 20 percent evaluation is warranted for limitation 
of motion of the major or minor arm when motion is limited to 
the shoulder level.  A 30 percent evaluation (major arm) or a 
20 percent evaluation (minor arm) is warranted for limitation 
of motion when motion is limited to midway between the side 
and shoulder.  A 40 percent evaluation (major arm) or 30 
percent evaluation (minor arm) is warranted for limitation of 
motion of the arm to 25 degrees from the side.  38 C.F.R. § 
4.71a, Code 5201 (2004).

The standard range of motion of the shoulder is 180 degrees 
of forward elevation (flexion) and abduction.  38 C.F.R. § 
4.71, Plate I (2004).

In this case, the competent medical evidence of record shows 
that the veteran's range of motion of the left (minor) 
shoulder/arm is possible to above shoulder level.  
Specifically, examination in 1997 noted forward flexion to 
130 degrees, abduction to 130 degrees and full external and 
internal rotation.  Examination in July 2004 noted flexion of 
the left shoulder to 170 degrees, external rotation to 45 
degrees and internal rotation to L1.  In light of these 
findings, the severity of the veteran's service-connected 
impingement syndrome of the left shoulder does not meet the 
criteria for a 20 percent rating under Diagnostic Code 5201.  

Diagnostic Code 5200 governs ratings for ankylosis of the 
scapulohumeral articulation - where the scapula and humerus 
move as one piece.  A 20 percent rating is assigned for 
favorable ankylosis, with abduction to 60 degrees, and the 
mouth and head can be reached.  A 30 percent rating is 
assigned for intermediate ankylosis (between favorable and 
unfavorable) of the minor arm.  A 40 percent rating is 
assigned for unfavorable ankylosis of the minor arm with 
abduction limited to 25 degrees from the side.

Diagnostic Code 5202 governs ratings for other impairment of 
the humerus.  Under Diagnostic Code 5202 for minor 
extremities, a 20 percent evaluation is assigned for 
recurrent dislocation of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at shoulder 
level.  A 20 percent evaluation is also assigned for 
recurrent dislocation of the minor arm scapulohumeral joint 
with frequent episodes and guarding of all arm movements.  A 
20 percent evaluation is also in order for malunion of the 
humerus with marked deformity of the minor arm or moderate 
deformity.  A 40 percent evaluation is assigned for fibrous 
union of the humerus, while a 50 percent evaluation is 
assigned for a nonunion of the humerus (false flail joint).  
A 70 percent evaluation is assigned for loss of the head of 
the humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2004).

In this case, the medical evidence of record does not 
indicate that the veteran has ankylosis of the scapulohumeral 
joint or fibrous union of the humerus, nonunion (false flail 
joint) of the humerus, or loss of head of (flail shoulder) 
the humerus.  As such, the veteran is not entitled to a 
higher rating under Diagnostic Codes 5200 or 5202.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 and 5202 (2004).

Finally, and as noted hereinabove, VA adjudicators must 
consider whether a schedular disability rating based on 
limitation of motion may be augmented under certain 
regulations applying to disabilities of the musculoskeletal 
system, 38 C.F.R. § 4.40, which concerns functional loss due 
to pain, and 38 C.F.R. § 4.45, which concerns functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint.  The Court held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In this case, the medical evidence reflects that the 
veteran's limitation of motion of the left shoulder is of a 
noncompensable degree.  To warrant a compensable rating for 
limitation of motion of the left shoulder, motion would have 
to be limited to shoulder level.  This has never been shown.  
Despite these findings, however, the veteran has consistently 
reported additional pain, weakness, and additional limitation 
of motion during flare-ups.  As such, a 10 percent rating has 
been assigned to compensate for the additional pain and loss 
of motion during flare-ups.  

In sum, the aforementioned DeLuca criteria have been 
considered, and have been incorporated into the 10 percent 
rating correctly assigned, based on increased functional 
limitations during flare-ups, due to additional pain, 
weakness and fatigability demonstrated during examination.  
The Board finds that they would not result in a higher 
evaluation for the veteran in this case because the veteran 
is receiving the appropriate schedular evaluation even 
considering his complaints of pain and limitation during the 
periods in question.  The Board is mindful of the veteran's 
impingement syndrome, and the pain that this manifestation 
must cause; however, based on the rating criteria and the 
medical evidence of record in this case, the 10 percent 
rating is consistent with the objective medical evidence in 
this case and the level of disability exhibited by the 
veteran.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for the 
veteran's service-connected impingement syndrome of the left 
shoulder.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chondromalacia patella 
of the left knee is granted.  

Service connection for a disability of the ankles and 
fingers, claimed as degenerative arthritis, is denied.  

An initial rating in excess of 10 percent for the service-
connected impingement syndrome of the left shoulder, status 
post acromioplasties times two, is denied.  


REMAND

The veteran asserts that his service-connected degenerative 
joint disease of the left wrist with CTS with median motor 
neuropathy of the third, fourth and fifth fingers on both 
palmar and dorsal sides, is more severe than is represented 
by the initial noncompensable rating assigned from August 1, 
1996 to July 6, 2004, and the 10 percent rating assigned from 
July 7, 2004.  

An October 1994 bone scan noted degenerative changes of the 
left wrist, but the most recent VA examination in July 2004 
indicated that x-rays of the hand and wrist showed no 
arthritis.  

Other service medical records noted complaints of pain and 
numbness in the left hand and wrist, including the fingers.  
Electromyography studies showed very mild left median nerve 
neuropathy.  The assessment was CTS.  

In contrast, however, the July 2004 VA examiner noted that 
the veteran's disability picture was not completely 
consistent with left CTS.  The examiner posited that the 
veteran did not have involvement of the thumb or index 
finger, which was normally involved in CTS.  Nonetheless, the 
examiner did note symptoms of radiculopathy consistent with 
C7-T1 lesion.  The examiner concluded that the veteran had 
findings most consistent with C7-T1 radiculopathy of the 
neck, the onset of which, the examiner opined, was at least 
as likely as not in service.  In other words, instead of 
determining the level of severity of the service-connected 
disability, the examiner provided a possible alternative 
etiology of the left wrist/hand numbness and pain.

The May 2001 VA examination noted CTS of the left wrist, 
which was well-documented by EMG criteria and showed 
progression over time.  The left wrist had a positive 
Tinel's, and a negative Phalen's sign.  

Comprehensive findings conforming to the regulations are 
needed to evaluate the claim.  "The Board's consideration of 
factors which are wholly outside the rating criteria provided 
by the regulation is error as a matter of law."  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

As the current medical evidence of record does not provide a 
clear picture of the severity of the veteran's service-
connected left CTS, and in fact, leaves open the possibility 
that the veteran may be suffering from a different disability 
entirely, the Board finds that an additional examination 
should be undertaken.  

First, the examiner must determine whether the veteran's 
symptoms are attributable to CTS, degenerative arthritis, 
and/or C7-T1 radiculopathy of the neck.  All indicated tests, 
including a bone scan, if necessary, should be conducted and 
the findings should be reported in terms of the rating 
schedule, taking into account the veteran's service-connected 
CTS.  The examiner should explain his/her findings taking 
into account all of the past medical evidence of record.  
Specifically, the examiner should indicate whether or not the 
veteran has arthritis in the left wrist, taking into account 
the 1994 bone scan report.  The examiner should also 
determine whether the veteran suffers from CTS, taking into 
account the July 2004 examiner's opinion regarding possible 
C7-T1 radiculopathy.  

All pertinent VA and/or private treatment records should be 
obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
service-connected left wrist disability.  
After obtaining any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should be afforded a VA 
examination in order to determine the 
severity of his service-connected 
degenerative joint disease of the left 
wrist, with CTS with median motor 
neuropathy of the third, fourth and fifth 
fingers on both palmar and dorsal sides.  
All indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the physician for 
review, and a notation to the effect that 
pertinent documents therein were reviewed 
should be included in the report.  The 
examiner should indicate whether the 
veteran's degree of impairment more 
closely reflects mild, moderate, or 
severe incomplete paralysis of the median 
nerve, or complete paralysis of the 
median nerve.  The examiner should 
consider whether the hand is inclined to 
the ulnar side, the index and middle 
fingers are more extended than normally, 
considerable atrophy of the muscles of 
the thenar eminence, the thumb in the 
plane of the hand (ape hand); pronation 
incomplete and defective, absence of 
flexion of index finger and feeble 
flexion of middle finger, cannot make a 
fist, index and middle fingers remain 
extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction 
of the thumb, at right angles to palm; 
flexion of wrist weakened; pain with 
trophic disturbances.  

The examiner should provide a clear 
disability picture of the veteran's 
service-connected disability involving 
the left wrist/hand.  The examiner should 
resolve the inconsistencies between the 
service medical records and the more 
recent examination reports.  
Specifically, the examiner should 
determine if the veteran has arthritis in 
the left wrist.  If no arthritis is 
shown, the examiner must offer an 
explanation as to why the 1994 bone scan 
noted degenerative changes if there is no 
current diagnosis of arthritis.  The 
examiner should also provide an opinion, 
with adequate rationale, as to the likely 
etiology of the numbness and pain in the 
right wrist, considering the July 2004 
examiner's opinion that the veteran's 
left wrist symptoms were not entirely 
consistent with CTS.  

The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  The examiner 
should be advised that all manifestations 
covered in the rating schedules cited 
above must be addressed so that the Board 
may rate the veteran in accordance with 
the specified criteria.  

3.  Thereafter, the RO should 
readjudicate the claim in light of the 
additional development requested 
hereinabove.  If any benefit sought on 
appeal remains denied, then a 
Supplemental Statement of the Case should 
be issued and the veteran should be 
afforded an opportunity to respond 
thereto.  


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


